Citation Nr: 1728624	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability prior to March 5, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force from September 1966 to September 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2010 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing in his February 2012 VA Form 9, however, the Veteran withdrew this request via his representative in June 2017.

The Veteran previously perfected an appeal of the issue of entitlement to service connection for chronic headaches.  The RO granted service connection for chronic tension headaches in November 2014, and thus, this issue is no longer before the Board.

The Veteran previously initiated appeals as to the issues of entitlement to a total disability rating due to individual unemployability (TDIU), and an increased rating for posttraumatic stress disorder (PTSD).  The RO granted these claims in full in its November 2014 rating decision, and they are not before the Board.


FINDINGS OF FACT

1. For the appeal period prior to March 5, 2013, the Veteran had no worse than Level II hearing in the right ear, and no worse than Level II hearing in the left ear.

2. For the appeal period beginning on March 5, 2013, the Veteran had no worse than Level V hearing in the right ear, and no worse than Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to March 5, 2013, and in excess of 10 percent thereafter for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which contemplates average impairment in earning capacity due to disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability evaluations require a review a veteran's entire history.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  Certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are required for entitlement to a compensable rating for hearing loss.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

III. Analysis

In January 2010, the Veteran initiated a service connection claim for bilateral hearing loss.  In April 2010, service connection for bilateral hearing loss was granted at a noncompensable (0 percent) rating.  In February 2012, the Veteran perfected an appeal of the initial noncompensable rating.  In May 2013, the RO granted an increased rating of 10 percent effective March 5, 2013.

A March 2010 VA examination yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
20
55
65
LEFT
20
15
50
60
65

Speech recognition was assessed as 84 percent in the right ear and 88 percent in the left ear.  

To determine the appropriate disability rating for the Veteran's hearing loss based upon the audiometric results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  The Veteran's right ear puretone threshold average (PTA) is 47.5 (average of audiometric scores for 1000, 2000, 3000, and 4000 Hertz ranges).  Coupled with his right ear speech discrimination percentage of 84, the Veteran's right ear Table VI roman numeral designation is "II."  Following the same method, the Veteran's left ear Table VI designation is "II" as well.

Table VI designations are next applied to Table VII to determine the appropriate disability rating.  Horizontal rows of Table VII represent the better ear and the vertical columns represent the poorer ear. The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral II and the row for Roman numeral II intersect, Table VII reveals that a noncompensable disability rating is warranted.  Thus, the March 2010 VA examination supports the noncompensable rating that was assigned in the RO's April 2010 rating decision.

A July 2010 examination report submitted by the Veteran reflects the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
25
50
65
LEFT
25
20
45
55
65

Speech recognition was assessed as 88 percent in the right ear and 88 percent in the left ear.  Both right and left ear PTAs of 46.5 lead to a Table VI designation of "II" for both ears and a likewise noncompensable rating under Table VII.

A March 2013 VA examination yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
35
55
60
LEFT
30
30
55
60
65

Speech recognition was assessed as 72 percent in the right ear and 80 percent in the left ear.  With a right ear PTA of 50, the Veteran's right ear Table VI designation is "V."  Left ear PTA of 52.5 leads to a left ear Table VI designation of "IV."  Applying these designations to Table VII reveals that they intersect at a rating of 10 percent.  Thus, the March 2013 VA examination supports the 10 percent increased rating, effective March 5, 2013, that was issued in the RO's May 2013 rating decision. 

None of the above results indicate an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86.

The Board notes what appear to be February 2011 audiometric results from a private treatment examination.  See April 2013 Medical Treatment Record - Non-Government Facility.  These results, however, are insufficient for calculating an appropriate disability rating under Table VII, as they lack speech recognition scores, 3000 Hertz threshold values, and do not contain a certification that speech discrimination was omitted due to language difficulties, inconsistent speech discrimination scores, or for any other reason indicated under 38 C.F.R. §§ 4.85, 4.86.

The Board acknowledges the lay contentions by the Veteran as well as buddy statements as to the severity of his hearing loss.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge; however, he is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran's reported hearing loss symptomatology-that he has difficulty hearing conversations and the television, does not present an exceptional disability picture not contemplated by applicable schedular criteria.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321.  The Veteran's hearing loss disability, although claimed to interfere with employment, does not create "marked interference with employment" or "frequent periods of hospitalization."  Referral for extra-schedular consideration is thus unwarranted for this issue.

A total disability rating due to individual unemployability (TDIU) was granted in November 2014, effective November 22, 2011.  Therefore, TDIU need not be considered here.

Ultimately, the evidence of record preponderates against the Veteran's claim for an increased rating for bilateral hearing loss at any point of the appeal period.  As such, the benefit of the doubt doctrine is inapplicable and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating prior to March 5, 2013, and in excess of 10 percent thereafter for bilateral hearing loss disability is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


